                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                CASE:

DOUG LONGHINI,

            Plaintiff,

  v.

SPECTOR AND SONS,

        Defendant.
___________________________________/

                                            COMPLAINT
       Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues SPECTOR AND SONS (hereinafter

“Defendant”), and as grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

1343 and 42 U.S.C. § 12117(a).

       2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.

       3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

residence in Miami-Dade County, Florida, and is otherwise sui juris.

       4.           At all times material, Defendant, SPECTOR AND SONS, was and is a Florida
General Partnership, with its principal place of business, agents, officers and/or offices in Coral

Gables Florida.

        5.        At all times material, Defendant, SPECTOR AND SONS, owned and operated

commercial office building located at 4675 Ponce de Leon Boulevard, Coral Gables, Florida (the

“Commercial Property”).

        6.        Venue is properly located in the Southern District of Florida because Defendant’s

Commercial Property that is the subject of this Action, is located in Miami-Dade, Florida, and

Defendant regularly conducts business within Miami-Dade County, Florida, and because a

substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

County, Florida at the Commercial Property.

                                   FACTUAL ALLEGATIONS

        7.        Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendant has yet to make its Commercial Property accessible to individuals with

disabilities.

        8.        Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

people who are disabled in ways that block them from access and use of Defendant’s Commercial

Property.

        9.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

requires landlords and tenants to be liable for compliance

        10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI



                                                  2
has very limited use of his hands and cannot operate any mechanisms which require tight grasping

or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

without the use of a wheelchair. He is limited in his major life activities by such, including but

not limited to walking, standing, grabbing, grasping and/or pinching.

           11.         Defendant, owns and operates the Commercial Property which is located at 4675

Ponce de Leon Boulevard, Coral Gables, Florida that is the subject of this Action. The subject

Commercial Property and the businesses located therein are open to the public, contain a myriad

of different businesses and are all located in Coral Gables, Florida.

           12.         The individual Plaintiff visited the Commercial Property (including the related

parking lots and common areas) to include a visit on or about March 4, 2020, and encountered

multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

Property and businesses therein. He visits the Commercial Property and businesses therein, when

he is in the area searching for accessible office space 1 and has definite plans to return to the

Commercial Property within two (2) months of the filing of this Complaint in order to avail himself

of the goods and services offered to the public at the Commercial Property, if it becomes

accessible. Plaintiff also visited the Gables Skin Center at the property.

           13.         Plaintiff visited the Commercial Property and businesses located therein as a

patron/customer, and intends to return to the Commercial Property in order to avail himself of the

goods and services offered to the public at the Commercial Property. Plaintiff resides near the

Commercial Property, approximately eleven (11) miles from the Commercial Property, in the same

state and county as the Commercial Property, regularly frequents the Defendants’ Commercial

Property for its intended purposes, and intends to return to the Commercial Property within two



1
    Plaintiff is the President for the National Alliance for Accessibility, Inc.

                                                               3
(2) months’ time.

14.                    The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the subject Commercial Property, and wishes to

continue his patronage and use of the Commercial Property and the business therein. wishes to

continue his patronage and use of the Commercial Property and the business therein. He visits

the Commercial Property and businesses therein, when he is in the area searching for accessible

office space2 and has definite plans to return to the Commercial Property within two (2) months

of the filing of this Complaint in order to avail himself of the goods and services offered to the

public at the Commercial Property, if it becomes accessible. While there, Plaintiff also visited

Shechter & Associates, LLP to ask about assistance for the 501(c)(3) application for National

Alliance for Accessibility.

15.                     The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

in violation of the ADA, at the Commercial Property. The barriers to access at Defendant’s

Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

Property and businesses therein and likewise endangered his safety. The barriers to access, which

are set forth below, have accordingly posed a risk of injury(ies), embarrassment, and discomfort

to Plaintiff, DOUG LONGHINI, and others similarly situated.

           16.         Defendant owns and operates a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

responsible for complying with the obligations of the ADA. The place of public accommodation

(the buildings and business property that is the subject of this Action for their violations of the

ADA) that Defendant owns and operates, is the Commercial Property referenced above.



2
    Plaintiff is the President for the National Alliance for Accessibility, Inc.

                                                               4
         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property, including, but not necessarily limited to the allegations in

  Paragraph 19 of this Complaint. Plaintiff has reasonable grounds to believe that he will continue

  to be subjected to discrimination at the Commercial Property which is open to the public and in

  violation of the ADA. Plaintiff desires to visit the Commercial Property not only to avail himself

  of the goods and services available at the Commercial Property, but to also assure himself that this

  Commercial Property is in compliance with the ADA, so that he and others similarly situated will

  have full and equal enjoyment of the Commercial Property without fear of discrimination.

         18.       Defendant has discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

  U.S.C. § 12182 et seq.

         19.       Defendant has discriminated, and continues to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

  less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

  Commercial Property, include, but are not limited to, the following:


  Common Areas

         A. Entrance Access and Path of Travel

i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

     Violation: There are inaccessible routes from the public sidewalk and transportation stop.

     These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the


                                                    5
       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

       Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

       Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

       handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff could not enter the accessible entrance without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not exit the accessible entrance without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide

       the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not enter the accessible entrance without assistance, as the required level

       landing is not provided. Violation: A level landing that is 60 inches minimum perpendicular to

       the doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a)

       of the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

       achievable.

          B. Access to Goods and Services




                                                     6
  i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

       stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

       the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

       readily achievable.

          C. Public Restrooms

  i.   The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing. Violation: The accessible toilet compartment door does not provide the

       features that comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010

       ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

       wrapped. Violation: The lavatory pipes are not fully wrapped or maintained violating Section

       4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

       readily achievable.

iii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet in the accessible toilet

       compartment is mounted at a non-compliant distance from the wall in violation of Section

       4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.




                                                    7
 v.       The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

          required location. Violation: The grab bars in the accessible toilet compartment do not comply

          with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

          2010 ADA Standards, whose resolution is readily achievable.

vi.       The Plaintiff was exposed to a cutting/burning hazard because the lavatory outside the

          accessible toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes

          are not fully wrapped or maintained outside the accessible toilet compartment violating Section

          4.19.4 of the ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose

          resolution is readily achievable.

vii.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided on the push side. Violation: The restroom door does not provide the

          required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of

          the 2010 ADA Standards, whose resolution is readily achievable.

              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

       enjoyment of the Commercial Property and businesses therein; Plaintiff requests to be physically

       present at such inspection in conjunction with Rule 34 and timely notice.

              21.      It is Plaintiff’s contention that several violations listed in paragraph 19 are willful.

       For example, Defendant placed parking blocks at the end of the accessible aisles in the parking



                                                         8
lot, making them appear to be additional parking spaces.

       22.          The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

businesses and facilities therein; and have otherwise been discriminated against and damaged by

the Defendant because of the Defendant’s ADA violations as set forth above. The individual

Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

damage without the immediate relief provided by the ADA as requested herein. In order to remedy

this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

accommodation in order to determine all of the areas of non-compliance with the Americans with

Disabilities Act.


       23.          Defendant has discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of its place of public accommodation or commercial facility, in violation of 42

U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods,          services,   facilities, privileges, advantages or accommodations to

individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

that no individual with a disability is excluded, denied services, segregated or otherwise treated

differently than other individuals because of the absence of auxiliary aids and services.

       24.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

                                                   9
entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       25.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public

accommodation, the Plaintiff and those similarly situated, will continue to suffer such

discrimination, injury and damage without the immediate relief provided by the ADA as requested

herein. In order to remedy this discriminatory situation, the Plaintiff require an inspection of the

Defendant’s place of public accommodation in order to determine all of the areas of non-

compliance with the Americans with Disabilities Act.

       26.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

or waived by the Defendant.

       27.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the Commercial Property owned and

operated by the Defendant, located in Coral Gables, Florida, the interiors, exterior areas, and the

common exterior areas of the property to make those facilities readily accessible and useable to

the Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as

the Defendants cures their violations of the ADA.

       WHEREFORE, the Plaintiff, DOUG LONGHINI, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12181 et

seq.; (ii) Injunctive relief against Defendant including an order to make all readily achievable

alterations to the facilities; or to make such facilities readily accessible to and usable by individuals

with disabilities to the extent required by the ADA; and to require Defendant to make reasonable

                                                   10
modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

disabilities; and by failing to take such steps that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services; (iii) An award of attorneys’ fees,

costs and litigation expenses pursuant to 42 U.S.C. § 12205; and (iv) such other relief as the Court

deems just and proper, and/or is allowable under Title III of the Americans with Disabilities Act.

Dated: April 2, 2020



                                               GARCIA-MENOCAL & PEREZ, P.L.
                                               Attorneys for Plaintiff
                                               4937 S.W. 74th Court, No. 3
                                               Miami, FL 33155
                                               Telephone: (305) 553-3464
                                               Facsimile: (305) 553-3031
                                               Primary E-Mail: ajperezlaw@gmail.com
                                               Secondary E-Mail: bvirues@lawgmp.com
                                               aquezada@lawgmp.com;

                                               By: /s/ Anthony J. Perez
                                                     ANTHONY J. PEREZ
                                                     Florida Bar No.: 535451
                                                     BEVERLY VIRUES
                                                     Florida Bar No.: 123713




                                                 11
